


113 HR 3220 IH: To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of certain offenses, and for other purposes.
U.S. House of Representatives
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
113th CONGRESS1st Session
H. R. 3220
IN THE HOUSE OF REPRESENTATIVES

September 30, 2013
Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of certain offenses, and for other purposes.


1.Denial of Federal retirement benefits
(a)Conviction of certain offenses
(1)In generalSection 8312(a) of title 5, United States Code, is amended—
(A)by striking or at the end of paragraph (1);
(B)by striking the period at the end of paragraph (2) and inserting ; or; and
(C)by adding after paragraph (2) the following:

(3)was convicted, after the date of the enactment of this paragraph, of an offense named by subsection (e), to the extent provided by that subsection..
(2)ApplicabilityThe last sentence of section 8312(a) of such title 5 is amended—
(A)by striking and at the end of subparagraph (A);
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and
(C)by adding after subparagraph (B) the following:

(C)with respect to the offenses named by subsection (e), to the period after the date of conviction..
(3)Offenses specifiedSection 8312 of such title 5 is amended by adding at the end the following:

(e)The following are offenses to which subsection (a) applies:
(1)An offense within the purview of section 641 of title 18, committed after the date of the enactment of this subsection.
(2)Perjury committed under the statutes of the United States or the District of Columbia in falsely denying the commission of an act which constitutes an offense within the purview of paragraph (1).
(3)Subornation of perjury committed in connection with the false denial of another individual as specified by paragraph (3)..
(b)Absence from United States To avoid prosecutionSection 8313(a)(1) of title 5, United States Code, is amended—
(1)by striking or at the end of subparagraph (A);
(2)by striking ; and at the end of subparagraph (B) and inserting ; or; and
(3)by adding after subparagraph (B) the following:

(C)after the date of the enactment of subsection (e) of section 8312, for an offense named by such subsection; and.
(c)Refund of contributions and depositsSection 8316(b) of title 5, United States Code, is amended—
(1)by striking or at the end of paragraph (1);
(2)by striking the period at the end of paragraph (2) and inserting ; or; and
(3)by adding after paragraph (2) the following:

(3)if the individual was convicted of an offense named by subsection (e) of section 8312, for the period after the conviction..

